DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17235760 filed 4/20/2021.  Claims 1-20 are pending.

Drawings
The drawings (Figs. 1, 3-4, 6-15) are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (many reference numerals, axis values, lines, and features are illegible or very blurry).
In accordance with 37 C.F.R. 1.84(k), the drawings (Figs. 1, 3-4, 7-8, & 11B-12) are objected to because the scale is not large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5, 7-9, 11, 13-15, & 17-19 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “and through which air, fuel, or premix gas flows” (l. 2) is believed to be in error for - - and configured to flow air, fuel, or premix gas therethrough - -.
The recitation “the middle cylinder creates” (l. 9) is believed to be in error for - - the middle cylinder is configured to create - -.
		Regarding Claim 3:
The recitation “a degree in which” (l. 2) is believed to be in error for - - a degree to which - -.
		Regarding Claim 4:
The recitation “has a cylinder radius defined” (l. 2) is believed to be in error for - - is defined - -.
		Regarding Claim 5:
The recitation “the outer cylinder pass” (l. 2) is believed to be in error for - - the outer cylinder are configured to pass - -.
The recitation “the ratio” (l. 4) is believed to be in error for - - a ratio - -.
		Regarding Claim 7:
The recitation “the nozzle” (l. 2) is believed to be in error for - - the combustion nozzle - -.
		Regarding Claim 8:
The recitation “plurality of holes” (l. 3) is believed to be in error for - - plurality of flow holes - -.
		Regarding Claim 9:
The recitation “plurality of holes” (ll. 1-2) is believed to be in error for - - plurality of flow holes - -.
		Regarding Claim 11:
The recitation “from an outside” (l. 2) is believed to be in error for - - from an outside environment - -.
The recitation “the compressor, and” (l. 4) is believed to be in error for - - the compressor and - -.
The recitation “and through which air, fuel, or premix gas flows” (ll. 8-9) is believed to be in error for - - and configured to flow air, fuel, or premix gas therethrough - -.
The recitation “cylinder creates” (l. 16) is believed to be in error for - - cylinder is configured to create - -.
		Regarding Claim 13:
The recitation “degree in which” (l. 2) is believed to be in error for - - degree to which - -.
		Regarding Claim 14:
The recitation “has a cylinder radius defined” (l. 2) is believed to be in error for - - is defined - -.
		Regarding Claim 15:
The recitation “outer cylinder pass” (l. 2) is believed to be in error for - - outer cylinder are configured to pass - -.		
		Regarding Claim 17:
The recitation “the nozzle” (l. 2) is believed to be in error for - - the combustion nozzle - -.
		Regarding Claim 18:
The recitation “plurality of holes” (l. 3) is believed to be in error for - - plurality of flow holes - -.
		Regarding Claim 19:
The recitation “plurality of holes” (ll. 1-2) is believed to be in error for - - plurality of flow holes - -.	
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crocker 20020011064.
Regarding Independent Claim 1, Crocker teaches a combustion nozzle (Fig. 3) of a gas turbine (para. [0016]) comprising: 
a center cylinder having a cylinder shape and through which air, fuel, or premix gas flows (inner shroud 206); 
a middle cylinder coaxially disposed with respect to the center cylinder and surrounding the center cylinder (middle shroud 210); 
an outer cylinder coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder (outer 214); and 
a perforated plate disposed inside the center cylinder to create turbulent flow through the center cylinder (209), 
wherein the middle cylinder creates two separate flow regions outside the center cylinder (flow region from swirler 208 and flow region from swirler 212), and 
wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction (210 is longer than 206 in the axial direction).
Regarding Dependent Claim 2, Crocker further teaches inner vanes disposed between the center cylinder and the middle cylinder (208) and outer vanes disposed between the middle cylinder and the outer cylinder (212), wherein the inner vanes and the outer vanes have a leading edge (inherent to swirler vanes).
Regarding Dependent Claim 3, Crocker further teaches a vane angle of the inner vanes and the outer vanes is defined as a degree in which a vane is inclined from the leading edge of the vane with respect to a cylinder axis of the center cylinder (vanes will have an angle), and wherein a product of an angle of the inner vanes and an angle of the outer vanes has a positive value (vane angles of outer swirler 212 may be coswirl with reference to vane angles of inner main swirler 208; para. [0035]).
	Regarding Dependent Claim 4, Crocker further teaches a cylinder radius of the middle cylinder (Rm) has a cylinder radius defined by Rm=Rh+.beta..times.(Ro-Rh) where .beta. has a value from 0.1 to 0.9, Rh is a radius of the center cylinder, and Ro is a radius of the outer cylinder.  The formula claimed merely positions the middle cylinder between the center cylinder and the outer cylinder while leaving some minimum clearance between the middle cylinder and the center cylinder or outer cylinder at the extreme values of beta in order to maintain at least a minimal flow path for air between the middle cylinder and the other walls.  Crocker’s middle cylinder 210 is clearly positioned less than 90% of the difference in radii between the outer and center cylinders and more than 10% of the difference in said radii.
Regarding Dependent Claim 5, the recitation “the center cylinder is configured to pass a fluid at a flow velocity Uc, and the middle cylinder and the outer cylinder pass a fluid at a flow velocity U, and wherein the ratio of Uc to U has a value of 0.4 to 0.6” is a desired result of the operation of the claimed nozzle.  Crocker’s nozzle is found capable of operating in the claimed manner because it comprises identical structure as the claimed invention.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Crocker teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is anticipated by Crocker.
	Regarding Dependent Claim 7, Crocker further teaches a cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle to improve fuel and air mixing efficiency (downstream conically-shaped outlet of 214 creates a diverging flow which is presumed to be capable of improving fuel and air mixing efficiency in the same manner as the claimed invention because it creates similar or identical conditions for the outgoing flow as the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker, as applied to claim 3 above, and further in view of Smith 20080280238.
Regarding Dependent Claim 8, Crocker teaches the invention as claimed and as discussed above for claim 3, and Crocker further teaches the perforated plate includes a plurality of flow holes to create turbulent flow (at least some of the flow from holes 207 as well as the central aperture in 209 will be turbulent).
Crocker fails to expressly teach a ratio of an area of the plurality of holes to an area of the perforated plate has a value of 60% to 80%.
Smith teaches a nozzle with a flow balancing insert (36) having openings (38) at the tip of the nozzle (see Fig. 1).  Smith further teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crocker’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Crocker’s nozzle.
Regarding Dependent Claim 9, Crocker in view of Smith teaches the invention as claimed and as discussed above for claim 8, and as discussed for claim 8 above, Smith teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
Crocker in view of Smith fails to expressly teach the ratio of the area of the plurality of holes to the area of the perforated plate is 70%.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crocker in view of Smith’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Crocker in view of Smith’s nozzle.  While the range in this case is a single value, as opposed to a plurality of possible values, determining the optimum or workable range(s) of the ratio necessarily involves the consideration of individual values and not just a plurality of values, given that a fixed, tangible apparatus can only have one value once it is manufactured.
Regarding Dependent Claim 10, Crocker in view of Smith teaches the invention as claimed and as discussed above for claim 8, and Crocker further teaches the plurality of flow holes are arranged along a plurality of concentric circles around a cylinder axis of the center cylinder (central aperture in 209 is arranged along a circle that is identical in size to the central aperture in 209, while holes 207 are arranged on a circle about the central aperture in 209 – thus the plurality of holes 207 and the aperture in 209 are arranged along a plurality of concentric circles around the cylinder axis of 206).

Claims 11-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz 20140165530 in view of Crocker.
Regarding Independent Claim 11, Stutz teaches a gas turbine (gas turbine engine 10) comprising: 
a compressor configured to compress air introduced from an outside (compressor 28); 
a combustor (18) configured to mix fuel with the air compressed by the compressor, and combust the mixture to produce a combustion gas (para. [0032]); and 
a turbine configured to be rotated by the combustion gas supplied from the combustor to generate power (turbine 30; para. [0032]).
Stutz fails to expressly teach the combustor includes a combustion nozzle, wherein the combustion nozzle comprises a center cylinder having a cylinder shape and through which air, fuel, or premix gas flows; a middle cylinder coaxially disposed with respect to the center cylinder and surrounding the center cylinder; an outer cylinder coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder; and a perforated plate disposed inside the center cylinder to create turbulent flow through the center cylinder, wherein the middle cylinder creates two separate flow regions outside the center cylinder, and wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction.
Crocker teaches a combustion nozzle (Fig. 3) of a gas turbine (para. [0016]) comprising: a center cylinder having a cylinder shape and through which air, fuel, or premix gas flows (inner shroud 206); a middle cylinder coaxially disposed with respect to the center cylinder and surrounding the center cylinder (middle shroud 210); an outer cylinder coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder (outer 214); and a perforated plate disposed inside the center cylinder to create turbulent flow through the center cylinder (209), wherein the middle cylinder creates two separate flow regions outside the center cylinder (flow region from swirler 208 and flow region from swirler 212), and wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction (210 is longer than 206 in the axial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz’s gas turbine such that the combustor has a combustion nozzle, wherein the combustion nozzle comprises a center cylinder having a cylinder shape and through which air, fuel, or premix gas flows; a middle cylinder coaxially disposed with respect to the center cylinder and surrounding the center cylinder; an outer cylinder coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder; and a perforated plate disposed inside the center cylinder to create turbulent flow through the center cylinder, wherein the middle cylinder creates two separate flow regions outside the center cylinder, and wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction, as taught by Crocker, in order to provide a lean direct injection fuel nozzle for reducing NOx emissions while maintaining acceptable lean blowout performance (Crocker; para. [0019]).
	Regarding Dependent Claim 12, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 11, and Crocker further teaches inner vanes disposed between the center cylinder and the middle cylinder (208) and outer vanes disposed between the middle cylinder and the outer cylinder (212), wherein the inner vanes and the outer vanes have a leading edge (inherent to swirler vanes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine to include inner vanes disposed between the center cylinder and the middle cylinder and outer vanes disposed between the middle cylinder and the outer cylinder, wherein the inner vanes and the outer vanes have a leading edge, as taught by Crocker, for the reasons cited above for claim 11.
	Regarding Dependent Claim 13, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 12, and Crocker further teaches a vane angle of the inner vanes and the outer vanes is defined as a degree in which a vane is inclined from the leading edge of the vane with respect to a cylinder axis of the center cylinder (vanes will have an angle), and wherein a product of an angle of the inner vanes and an angle of the outer vanes has a positive value (vane angles of outer swirler 212 may be coswirl with reference to vane angles of inner main swirler 208; para. [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine such that a vane angle of the inner vanes and the outer vanes is defined as a degree in which a vane is inclined from the leading edge of the vane with respect to a cylinder axis of the center cylinder, and wherein a product of an angle of the inner vanes and an angle of the outer vanes has a positive value, as taught by Crocker, for the reasons cited above for claim 11.
	Regarding Dependent Claim 14, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Crocker further teaches a cylinder radius of the middle cylinder (Rm) has a cylinder radius defined by Rm=Rh+.beta..times.(Ro-Rh) where .beta. has a value from 0.1 to 0.9, Rh is a radius of the center cylinder, and Ro is a radius of the outer cylinder.  The formula claimed merely positions the middle cylinder between the center cylinder and the outer cylinder while leaving some minimum clearance between the middle cylinder and the center cylinder or outer cylinder at the extreme values of beta in order to maintain at least a minimal flow path for air between the middle cylinder and the other walls.  Crocker’s middle cylinder 210 is clearly positioned less than 90% of the difference in radii between the outer and center cylinders and more than 10% of the difference in said radii.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine such that a cylinder radius of the middle cylinder (Rm) has a cylinder radius defined by Rm=Rh+.beta..times.(Ro-Rh) where .beta. has a value from 0.1 to 0.9, Rh is a radius of the center cylinder, and Ro is a radius of the outer cylinder, as taught by Crocker, for the reasons cited above for claim 11.
Regarding Dependent Claim 15, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 14.  The recitation “the center cylinder is configured to pass a fluid at a flow velocity Uc, and the middle cylinder and the outer cylinder pass a fluid at a flow velocity U, and wherein the ratio of Uc to U has a value of 0.4 to 0.6” is a desired result of the operation of the claimed nozzle.  Crocker’s nozzle is found capable of operating in the claimed manner because it comprises identical structure as the claimed invention.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Stutz in view of Crocker teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Stutz in view of Crocker.
	Regarding Dependent Claim 17, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Crocker further teaches a cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle to improve fuel and air mixing efficiency (downstream conically-shaped outlet of 214 creates a diverging flow which is presumed to be capable of improving fuel and air mixing efficiency in the same manner as the claimed invention because it creates similar or identical conditions for the outgoing flow as the claimed invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine to include a cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle to improve fuel and air mixing efficiency, as taught by Crocker, for the reasons cited above for claim 11.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz in view of Crocker, as applied to claim 13 above, and further in view of Smith.
Regarding Dependent Claim 18, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Crocker further teaches the perforated plate includes a plurality of flow holes to create turbulent flow (at least some of the flow from holes 207 as well as the central aperture in 209 will be turbulent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine such that the perforated plate includes a plurality of flow holes to create turbulent flow, as taught by Crocker, for the reasons cited above for claim 11.
Stutz in view of Crocker fails to expressly teach a ratio of an area of the plurality of holes to an area of the perforated plate has a value of 60% to 80%.
Smith teaches a nozzle with a flow balancing insert (36) having openings (38) at the tip of the nozzle (see Fig. 1).  Smith further teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Stutz in view of Crocker’s nozzle.
Regarding Dependent Claim 19, Stutz in view of Crocker further in view of Smith teaches the invention as claimed and as discussed above for claim 18, and as discussed for claim 18 above, Smith teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
Stutz in view of Crocker further in view of Smith fails to expressly teach the ratio of the area of the plurality of holes to the area of the perforated plate is 70%.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker further in view of Smith’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Stutz in view of Crocker further in view of Smith’s nozzle.  While the range in this case is a single value, as opposed to a plurality of possible values, determining the optimum or workable range(s) of the ratio necessarily involves the consideration of individual values and not just a plurality of values, given that a fixed, tangible apparatus can only have one value once it is manufactured.
Regarding Dependent Claim 20, Stutz in view of Crocker teaches the invention as claimed and as discussed above for claim 18, and Crocker further teaches the plurality of flow holes are arranged along a plurality of concentric circles around a cylinder axis of the center cylinder (central aperture in 209 is arranged along a circle that is identical in size to the central aperture in 209, while holes 207 are arranged on a circle about the central aperture in 209 – thus the plurality of holes 207 and the aperture in 209 are arranged along a plurality of concentric circles around the cylinder axis of 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stutz in view of Crocker’s gas turbine such that the plurality of flow holes are arranged along a plurality of concentric circles around a cylinder axis of the center cylinder, as taught by Crocker, for the reasons cited above for claim 11.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha 20160040881 in view of Kim 20130019602. 
Regarding Independent Claim 1, Cunha teaches a combustion nozzle (Fig. 3A) of a gas turbine comprising: 
a center cylinder (102) having a cylinder shape (see Fig. 3A) and through which air, fuel, or premix gas flows; 
a middle cylinder (108) coaxially disposed with respect to the center cylinder and surrounding the center cylinder (see Fig. 3A); 
an outer cylinder (116) coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder (see Fig. 3A); and 
a perforated plate (112B) disposed to create turbulent flow through the center cylinder (para. [0065]), 
wherein the middle cylinder creates two separate flow regions outside the center cylinder (regions 106, 114), and 
wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction (length of 108 is greater than length of 102).
Cunha fails to expressly teach the perforated plate is disposed inside the center cylinder.
Kim teaches a nozzle (Fig. 4) with perforated plates disposed both outside and inside a flow passages (see Fig. 3, perforated plate 86 disposed outside the passage 94 while perforated plate 90 is disposed inside passage 94).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha’s nozzle to place the perforated plate inside the center cylinder (i.e. to use separate perforated plates disposed within the respective passages taught by Cunha instead of a single perforated plate disposed at the entrance of the passage) because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Cunha’s perforated plate outside of a passage versus the claimed perforated plate within the passage), b) the substituted components and their functions were known in the art (perforated plates disposed inside and outside a passage were known for improving mixing, see Kim at para. [0028] and Cunha at para. [0065]), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either a perforated plate within the passage or a perforated plate outside the passage could have been predictably used to improve mixing).  See MPEP 2143 I(B).
	Regarding Dependent Claim 2, Cunha in view of Kim teaches the invention as claimed and as discussed above for claim 1, and Cunha further teaches inner vanes disposed between the center cylinder and the middle cylinder (vanes 110) and outer vanes disposed between the middle cylinder and the outer cylinder (122), wherein the inner vanes and the outer vanes have a leading edge (inherent to vanes).
	Regarding Independent Claim 11, Cunha teaches a gas turbine (Fig. 1) comprising: 
a compressor (24) configured to compress air introduced from an outside; 
a combustor (26) including a combustion nozzle (see Fig. 2, nozzle 90) and configured to mix fuel with the air compressed by the compressor, and combust the mixture to produce a combustion gas (inherent to combustor); and 
a turbine (28) configured to be rotated by the combustion gas supplied from the combustor to generate power; and 
wherein the combustion nozzle comprises: 
a center cylinder (102) having a cylinder shape (see Fig. 3A) and through which air, fuel, or premix gas flows; 
a middle cylinder (108) coaxially disposed with respect to the center cylinder and surrounding the center cylinder (see Fig. 3A); 
an outer cylinder (116) coaxially disposed with respect to the middle cylinder and surrounding the middle cylinder (see Fig. 3A); and 
a perforated plate (112B) disposed to create turbulent flow through the center cylinder (para. [0065]), 
wherein the middle cylinder creates two separate flow regions outside the center cylinder (regions 106, 114), and 
wherein a length of the middle cylinder along an axial direction is greater than a length of the center cylinder along the axial direction (length of 108 is greater than length of 102).
Cunha fails to expressly teach the perforated plate is disposed inside the center cylinder.
Kim teaches a nozzle (Fig. 4) with perforated plates disposed both outside and inside a flow passages (see Fig. 3, perforated plate 86 disposed outside the passage 94 while perforated plate 90 is disposed inside passage 94).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha’s gas turbine to place the perforated plate inside the center cylinder (i.e. to use separate perforated plates disposed within the respective passages taught by Cunha instead of a single perforated plate disposed at the entrance of the passage) because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Cunha’s perforated plate outside of a passage versus the claimed perforated plate within the passage), b) the substituted components and their functions were known in the art (perforated plates disposed inside and outside a passage were known for improving mixing, see Kim at para. [0028] and Cunha at para. [0065]), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either a perforated plate within the passage or a perforated plate outside the passage could have been predictably used to improve mixing).  See MPEP 2143 I(B).
	Regarding Dependent Claim 12, Cunha in view of Kim teaches the invention as claimed and as discussed above for claim 11, and Cunha further teaches inner vanes disposed between the center cylinder and the middle cylinder (vanes 110) and outer vanes disposed between the middle cylinder and the outer cylinder (122), wherein the inner vanes and the outer vanes have a leading edge (inherent to vanes).
Claims 3, 6-7, 13, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Kim, as applied to claims 2 & 12 above, respectively, and further in view of Crocker.
Regarding Dependent Claim 3, Cunha in view of Kim teaches the invention as claimed and as discussed above for claim 2, and Cunha further teaches a vane angle of the inner vanes and the outer vanes is defined as a degree in which a vane is inclined from the leading edge of the vane with respect to a cylinder axis of the center cylinder, and wherein a product of an angle of the inner vanes and an angle of the outer vanes exists (vanes 110 and 122 are angled to produce respective swirling flows, see para. [0064] and see Fig. 5).
Cunha in view of Kim fails to expressly teach the product of the angle of the inner vanes and the angle of the outer vanes has a positive value.
Crocker teaches a combustion nozzle (Fig. 3) with inner swirler vanes (208) and outer swirler vanes (212), wherein the inner and outer vanes are either in a counter-swirl relationship or a co-swirl relationship (vane angles of outer swirler 212 may be counter-swirl with reference to vane angles of inner main swirler 208, para. [0035], or vane angles of outer swirler 212 may be coswirl with reference to vane angles of inner main swirler 208, para. [0035]).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim’s nozzle such that the product has a positive value, as taught by Crocker, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Cunha in view of Kim’s inner and outer vanes which are configured to swirl in an unidentified configuration versus the claimed co-swirl), b) the substituted components and their functions were known in the art (both counter-swirl and co-swirl configurations were known for effective swirling configurations for mixing fuel and air, as taught by Crocker), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the counter-swirl configuration the co-swirl configuration could have been used to predictably provide effective swirling for mixing fuel and air, as evidenced by Crocker’s teaching of using either configuration).  See MPEP 2143 I(B).
Regarding Dependent Claim 6, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 3, and Cunha further teaches the length of the middle cylinder along the axial direction and a length of the outer cylinder along the axial direction are equal to each other (axial length of 108 and 116 are the same).
Regarding Dependent Claim 7, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 3, and Cunha further teaches a cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle (116E) to improve fuel and air mixing efficiency (italicized limitation is directed to a desired result of the operation of the claimed apparatus, and Cunha in view of Kim further in view of Crocker is found capable of operating in the claimed manner because it has the same structure, i.e. the cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle is taught by Cunha).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Cunha in view of Kim further in view of Crocker teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Cunha in view of Kim further in view of Crocker.
Regarding Dependent Claim 13, Cunha in view of Kim teaches the invention as claimed and as discussed above for claim 12, and Cunha further teaches a vane angle of the inner vanes and the outer vanes is defined as a degree in which a vane is inclined from the leading edge of the vane with respect to a cylinder axis of the center cylinder, and wherein a product of an angle of the inner vanes and an angle of the outer vanes exists (vanes 110 and 122 are angled to produce respective swirling flows, see para. [0064] and see Fig. 5).
Cunha in view of Kim fails to expressly teach the product of the angle of the inner vanes and the angle of the outer vanes has a positive value.
Crocker teaches a combustion nozzle (Fig. 3) with inner swirler vanes (208) and outer swirler vanes (212), wherein the inner and outer vanes are either in a counter-swirl relationship or a co-swirl relationship (vane angles of outer swirler 212 may be counter-swirl with reference to vane angles of inner main swirler 208, para. [0035], or vane angles of outer swirler 212 may be coswirl with reference to vane angles of inner main swirler 208, para. [0035]).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim’s nozzle such that the product has a positive value, as taught by Crocker, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Cunha in view of Kim’s inner and outer vanes which are configured to swirl in an unidentified configuration versus the claimed co-swirl), b) the substituted components and their functions were known in the art (both counter-swirl and co-swirl configurations were known for effective swirling configurations for mixing fuel and air, as taught by Crocker), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the counter-swirl configuration the co-swirl configuration could have been used to predictably provide effective swirling for mixing fuel and air, as evidenced by Crocker’s teaching of using either configuration).  See MPEP 2143 I(B).
Regarding Dependent Claim 16, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Cunha further teaches the length of the middle cylinder along the axial direction and a length of the outer cylinder along the axial direction are equal to each other (axial lengths of 108 and 116 are the same).
Regarding Dependent Claim 17, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Cunha further teaches a cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle (116E) to improve fuel and air mixing efficiency (italicized limitation is directed to a desired result of the operation of the claimed apparatus, and Cunha in view of Kim further in view of Crocker is found capable of operating in the claimed manner because it has the same structure, i.e. the cone-shaped diverging nozzle tip attached to the outer cylinder to create a diverging flow downstream of the nozzle is taught by Cunha).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Cunha in view of Kim further in view of Crocker teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Cunha in view of Kim further in view of Crocker.

Claims 4-5 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Kim further in view of Crocker, as applied to claims 3 & 13 above, respectively, and further in view of Buelow 20060248898.
Regarding Dependent Claim 4, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 3, and Cunha further teaches a cylinder radius of the middle cylinder (Rm) has a cylinder radius defined by Rm=Rh+.beta..times.(Ro-Rh) where .beta. has a value, Rh is a radius of the center cylinder, and Ro is a radius of the outer cylinder (108 has a cylinder radius, 102 has a cylinder radius, and 116 has a cylinder radius, and the cylinders are arranged as claimed, therefore the equation will hold true for Cunha in view of Kim further in view of Crocker’s nozzle for at least certain values of .beta.).
Cunha in view of Kim further in view of Crocker fails to expressly teach the value of .beta. is from 0.1 to 0.9.
The formula claimed, however, merely positions the middle cylinder between the center cylinder and the outer cylinder while leaving some minimum clearance between the middle cylinder and the center cylinder or outer cylinder at the extreme values of beta in order to maintain at least a minimal flow path for air between the middle cylinder and the other walls.  
Buelow teaches a nozzle with air passages (e.g. air passage 66) defined in a gap between passage walls, where the decrease in the gap results in a reduction in the effective flow area of the passage (para. [0063]).
Thus, the prior art teaches that air passages must be sized to permit a minimum quantity of air flow therethrough (if the middle cylinder radius is too large, then the passage between the middle and outer cylinders will be ineffective, whereas if the middle cylinder radius is too small, then the passage between the middle and inner cylinders will be ineffective).
The radius of the middle cylinder relative to the radii of the inner and outer cylinders is therefore found to be a result-effective variable which achieves the recognized result of providing a minimum or workable effective flow area for passages defined between the middle cylinder and the inner and outer cylinders.
It has been held that “[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunha in view of Kim further in view of Crocker to determine the optimum or workable range of the middle cylinder radius relative to the inner and outer cylinder radii, as a matter of routine experimentation, to determine the optimum or workable range of effective flow area between the middle cylinder and each of the inner and outer cylinders.
Regarding Dependent Claim 5, Cunha in view of Kim further in view of Crocker and further in view of Buelow teaches the invention as claimed and as discussed above for claim 4.  The recitation “the center cylinder is configured to pass a fluid at a flow velocity Uc, and the middle cylinder and the outer cylinder pass a fluid at a flow velocity U, and wherein the ratio of Uc to U has a value of 0.4 to 0.6” is a desired result of the use of the claimed nozzle.  Cunha in view of Kim further in view of Crocker and further in view of Buelow’s nozzle is found capable of operating in the claimed manner because it comprises identical structure as the claimed invention.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Cunha in view of Kim further in view of Crocker and further in view of Buelow teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Cunha in view of Kim further in view of Crocker and further in view of Buelow.
Regarding Dependent Claim 14, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Cunha further teaches a cylinder radius of the middle cylinder (Rm) has a cylinder radius defined by Rm=Rh+.beta..times.(Ro-Rh) where .beta. has a value, Rh is a radius of the center cylinder, and Ro is a radius of the outer cylinder (108 has a cylinder radius, 102 has a cylinder radius, and 116 has a cylinder radius, and the cylinders are arranged as claimed, therefore the equation will hold true for Cunha in view of Kim further in view of Crocker’s nozzle for at least certain values of .beta.).
Cunha in view of Kim further in view of Crocker fails to expressly teach the value of .beta. is from 0.1 to 0.9.
The formula claimed, however, merely positions the middle cylinder between the center cylinder and the outer cylinder while leaving some minimum clearance between the middle cylinder and the center cylinder or outer cylinder at the extreme values of beta in order to maintain at least a minimal flow path for air between the middle cylinder and the other walls.  
Buelow teaches a nozzle with air passages (e.g. air passage 66) defined in a gap between passage walls, where the decrease in the gap results in a reduction in the effective flow area of the passage (para. [0063]).
Thus, the prior art teaches that air passages must be sized to permit a minimum quantity of air flow therethrough (if the middle cylinder radius is too large, then the passage between the middle and outer cylinders will be ineffective, whereas if the middle cylinder radius is too small, then the passage between the middle and inner cylinders will be ineffective).
The radius of the middle cylinder relative to the radii of the inner and outer cylinders is therefore found to be a result-effective variable which achieves the recognized result of providing a minimum or workable effective flow area for passages defined between the middle cylinder and the inner and outer cylinders.
It has been held that “[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunha in view of Kim further in view of Crocker to determine the optimum or workable range of the middle cylinder radius relative to the inner and outer cylinder radii, as a matter of routine experimentation, to determine the optimum or workable range of effective flow area between the middle cylinder and each of the inner and outer cylinders.
Regarding Dependent Claim 15, Cunha in view of Kim further in view of Crocker and further in view of Buelow teaches the invention as claimed and as discussed above for claim 14.  The recitation “the center cylinder is configured to pass a fluid at a flow velocity Uc, and the middle cylinder and the outer cylinder pass a fluid at a flow velocity U, and wherein the ratio of Uc to U has a value of 0.4 to 0.6” is a desired result of the use of the claimed nozzle.  Cunha in view of Kim further in view of Crocker and further in view of Buelow’s nozzle is found capable of operating in the claimed manner because it comprises identical structure as the claimed invention.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Cunha in view of Kim further in view of Crocker and further in view of Buelow teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Cunha in view of Kim further in view of Crocker and further in view of Buelow.

Claims 8-10 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Kim further in view of Crocker, as applied to claims 3 & 13 above, respectively, and further in view of Smith.
Regarding Dependent Claim 8, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 3, and Cunha further teaches the perforated plate includes a plurality of flow holes to create turbulent flow (112B has plurality of holes shown in Fig. 3A).
Cunha in view of Kim further in view of Crocker fails to expressly teach a ratio of an area of the plurality of holes to an area of the perforated plate has a value of 60% to 80%.
Smith teaches a nozzle with a flow balancing insert (36) having openings (38) at the tip of the nozzle (see Fig. 1).  Smith further teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim further in view of Crocker’s hole area ratio, as a matter of routine experimentation, to determine the optimum or workable range(s) of the hole area ratio for providing a desired gas flow in Cunha in view of Kim further in view of Crocker’s nozzle.
Regarding Dependent Claim 9, Cunha in view of Kim further in view of Crocker and further in view of Smith teaches the invention as claimed and as discussed above for claim 8, and as discussed for claim 8 above, Smith teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
Cunha in view of Kim further in view of Crocker and further in view of Smith fails to expressly teach the ratio of the area of the plurality of holes to the area of the perforated plate is 70%.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim further in view of Crocker and further in view of Smith’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Cunha in view of Kim further in view of Crocker and further in view of Smith’s nozzle.  While the range in this case is a single value, as opposed to a plurality of possible values, determining the optimum or workable range(s) of the ratio necessarily involves the consideration of individual values and not just a plurality of values, given that a fixed, tangible apparatus can only have one value once it is manufactured.
Regarding Dependent Claim 10, Cunha in view of Kim further in view of Crocker and further in view of Smith teaches the invention as claimed and as discussed above for claim 8, and Cunha further teaches the plurality of flow holes are arranged along a plurality of concentric circles around a cylinder axis of the center cylinder (see Fig. 3C, plurality of holes in 112B can be seen to be arranged in a plurality of concentric circles around the axis F).
Regarding Dependent Claim 18, Cunha in view of Kim further in view of Crocker teaches the invention as claimed and as discussed above for claim 13, and Cunha further teaches the perforated plate includes a plurality of flow holes to create turbulent flow (112B has plurality of holes shown in Fig. 3A).
Cunha in view of Kim further in view of Crocker fails to expressly teach a ratio of an area of the plurality of holes to an area of the perforated plate has a value of 60% to 80%.
Smith teaches a nozzle with a flow balancing insert (36) having openings (38) at the tip of the nozzle (see Fig. 1).  Smith further teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim further in view of Crocker’s hole area ratio, as a matter of routine experimentation, to determine the optimum or workable range(s) of the hole area ratio for providing a desired gas flow in Cunha in view of Kim further in view of Crocker’s nozzle.
Regarding Dependent Claim 19, Cunha in view of Kim further in view of Crocker and further in view of Smith teaches the invention as claimed and as discussed above for claim 18, and as discussed for claim 18 above, Smith teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).
Cunha in view of Kim further in view of Crocker and further in view of Smith fails to expressly teach the ratio of the area of the plurality of holes to the area of the perforated plate is 70%.
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.
And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cunha in view of Kim further in view of Crocker and further in view of Smith’s ratio of the area of the plurality of flow holes to the area of the perforated plate, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in Cunha in view of Kim further in view of Crocker and further in view of Smith’s nozzle.  While the range in this case is a single value, as opposed to a plurality of possible values, determining the optimum or workable range(s) of the ratio necessarily involves the consideration of individual values and not just a plurality of values, given that a fixed, tangible apparatus can only have one value once it is manufactured.
Regarding Dependent Claim 20, Cunha in view of Kim further in view of Crocker and further in view of Smith teaches the invention as claimed and as discussed above for claim 18, and Cunha further teaches the plurality of flow holes are arranged along a plurality of concentric circles around a cylinder axis of the center cylinder (see Fig. 3C, plurality of holes in 112B can be seen to be arranged in a plurality of concentric circles around the axis F).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-18, & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,054,137. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every structural limitation in the rejected claims are recited in the reference patent, and the intended use with particular flows (in the independent claims rejected herein) does not distinguish over the claims of the reference patent, which is capable of flowing the same fluid(s).

Claims 9 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 13 of U.S. Patent No. 11,054,137 and further in view of Smith.  The reference patent recites the ratio of the area of the plurality of holes to the area of the perforated plate as having a value of 60%-80%.  The reference patent fails to expressly recite the ratio is 70%.  Smith teaches a nozzle with a flow balancing insert (36) having openings (38) at the tip of the nozzle (see Fig. 1).  Smith further teaches that the level of open area provided by the openings 38 may be adjusted in order to provide a desired gas flow (para. [0035]).  In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05 II B.  And, furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II A.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent’s ratio, as a matter of routine experimentation, to determine the optimum or workable range(s) of the ratio for providing a desired gas flow in in the reference patent’s nozzle.  While the range in this case is a single value, as opposed to a plurality of possible values, determining the optimum or workable range(s) of the ratio necessarily involves the consideration of individual values and not just a plurality of values, given that a fixed, tangible apparatus can only have one value once it is manufactured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741